UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7516


STEVEN LEE ADKINS, JR.,

                     Plaintiff - Appellant,

              v.

CAPTAIN TONEY; C.O. DEMPSEY; JOHN DOE #1; JOHN DOE #2,

                     Defendants - Appellees,

              and

WARDEN DAVID BALLARD,

                     Defendant.


Appeal from the United States District Court for the Southern District of West Virginia, at
Charleston. John T. Copenhaver, Jr., Senior District Judge. (2:18-cv-00342)


Submitted: February 10, 2022                                      Decided: April 15, 2022


Before WYNN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Lee Adkins, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Steven Lee Adkins, Jr., appeals the district court’s order accepting in part the

recommendation of the magistrate judge and granting Appellees partial summary judgment

on Adkins’ 42 U.S.C. § 1983 complaint, as well as the district court’s subsequent order

granting Appellees’ renewed motion for summary judgment. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Adkins v. Ballard, No. 2:18-cv-00342 (S.D. W. Va. Feb. 25, 2020; Sept. 17, 2020).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2